DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 17 May 2022 has been entered.  Claims 4, 7, 12 and 15 have been cancelled.  Claims 2-28 are new.  Claims 2, 3, 5, 6, 8- 11, 13, 14 and 16-28 are pending.
The previous rejections under 35 U.S.C. 112 first and second paragraph have been withdrawn in light of Applicants amendment and remarks filed 17 May 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8, 9, 18, 19, 22-25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended claims 2 and 18 require “wherein when combined with one or more of amino acids, fats and sugars, and upon cooking of the meat substitute product, the heme-containing protein imparts the meat flavor and/or aroma to the meat substitute product”  and “an isolated recombinant heme-containing protein that imparts the meat flavor and/or aroma to the meat substitute product when combined with one or more of amino acids, fats and sugars and upon cooking of the meat substitute product” respectively.  
The published specification, US 2022/0061365, discloses that odorants released during cooking of meat are generated by reactions that can involve as reactants fats, protein, amino acids, peptides, nucleotides, organic acids, sulfur compounds sugars and other carbohydrates ([0301]).  The disclosure states that characteristic flavor and fragrance components of meat are mostly produced during the cooking process by chemical reactions, the substrates for which are amino acids, fats and sugars which are found in plants as well as meat ([0273]).  The disclosure further states, that in some embodiments, the characteristic flavor and fragrance components are produce during the cooking process by chemical reactions involving amino acids, fats and sugars found in plants as well as meat ([0301]).  
The specification does not provide support that when a meat substitute comprising heme-containing protein is combined with one or more of amino acids, fats and sugars and cooked, the heme-containing protein imparts the meat flavor and/or aroma to the meat substitute product.  In particular, the specification provides no connection between combining fat with a heme-containing protein in a food product and the production of meat flavor.
New claims 23 and 24 require the heme-containing protein or the isolated recombinant heme-containing protein is in a reduced Fe2+ state.  
While the present specification explains the different states of iron in heme-containing proteins and the desire to maintain a reduced -Fe2+ state in the heme-containing protein, there is no support to claim that the isolated recombinant heme-containing protein is necessarily in the desired state.  

Claims 2, 3, 5, 6, 8, 9, 10, 11, 13, 14 and 16-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claims 2, 10, 18 and 20, the recitation “wherein the solution comprising the heme-containing protein is greater than 75% pure” renders the claim indefinite because it is not clear if Applicants intend to claim a solution comprising greater than 75% heme-containing protein by weight or rather that the isolated heme-containing protein is greater than 75% pure.  With respect to the prior art, an isolated heme-containing protein that is greater than 75% pure would meet the limitation.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-17 and 22-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proulx et al. (“Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model”, J. Agric. Food Chem., 54, (2006), pp. 1518-1522), as evidenced by De La Parra et al. (“Effect of Processing on the Phytochemical Profiles and Antioxidant Activity of Corn for Production of masa, Tortillas, and Tortilla Chips”, J. Agric. Food Chem., 55, 2007, pp. 4177-4183).
Regarding claims 2, 3, 10, 11 and 22, Proulx et al. disclose tortillas (i.e., meat substitute) with added leghemoglobin.  Proulx et al. disclose that the tortilla is made by the steps of: (a) adding leghemoglobin in lyophilized form to masa harina; (b) mixing the combination by shaking for 2 minutes; (c) reconstituting the masa harina mixture with water in a ratio of 1:2 to form a dough (i.e. a food product); (d) weighing out 25 g. portions of the dough; (e) flattening the 25 g. portions of dough with a tortilla press; and (f) frying at 200ºC on a Teflon pan (p. 1519/Tortilla Preparation).  
While Proulx et al. disclose the use of a leghemoglobin preparation having 54% purity, the reference also disclose a leghemoglobin having 73% purity (p. 1520/Results and Discussion).  Proulx et al. disclose the bioavailability of the two preparations is similar (p. 1520/Results and Discussion).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have used any of the disclosed fractions to fortify the tortillas of Proulx et al.
However, it is apparent that the instantly claimed purity and that taught by Proulx et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  
	Given that there is only a “slight” difference between the purity disclosed by Proulx et al. and the purity disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the purity of the heme-containing protein, it therefore would have been obvious to one of ordinary skill in the art that the purity of heme-containing protein disclosed in the present claims is but an obvious variant of the purity disclosed in Proulx et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Proulx et al. disclose the adding of 50 ppm iron (i.e. 0.005%).  This means in 100 grams of tortilla dough about 5 mg. is heme iron.  Proulx et al. disclose the leghemoglobin used for the tortillas comprised 1.4 mg. heme iron per gram of leghemoglobin (p. 1520/Results and Discussion).  Therefore, about 3.6 g. or 3.6% (w/w) of leghemoglobin is added in Proulx et al.  
While Proulx et al. disclose adding water to the combination of masa harina and leghemoglobin rather than to the lyophilized leghemoglobin, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04 IVC).  
Proulx et al. is silent with respect to (a) meat (or beef) flavor and/or aroma and (b) color transitioning from red to brown during cooking.
Given Proulx et al. disclose a method of combining leghemoglobin with tortilla dough substantially similar to the claimed steps, inherently when the dough is cooked into a tortilla, the leghemoglobin would impart a meat (or beef, pork, bacon, chicken, lamb, fish, or turkey) flavor and/or aroma and would transition the color of the tortilla from red (raw dough) to brown (cooked dough). 
Regarding claims 5 and 13, Proulx et al. disclose all of the claim limitations as set forth above.  While Proulx et al. discloses an isolated heme-containing protein from isolated from soybean root nodule, the reference is silent with respect to a genetically modified yeast organism.
The fact that the isolated heme-containing protein is obtained from a genetically modified yeast organism but instead obtained from soybean root does not change the end product.  The claimed solution is considered the same or obvious the leghemoglobin disclosed by Proulx et al. 
Regarding claims 6 and 14, Proulx et al. disclose all of the claims limitations as set forth above.  Proulx et al. disclose the leghemoglobin is prepared by drying and grinding soybean root nodules, reconstituting the dried nodule powder with water 1:5 w/w, precipitating with 50-80% ammonium sulfate (i.e. pH buffer) and lyophilizing the protein extract (p. 1519/LHb Preparation). 
Regarding claims 8 and 16, Proulx et al. disclose all of the claim limitations as set forth above.  While Proulx et al. is silent with respect to an antioxidant, as evidenced by De La Parra et al., corn masa harina (i.e. corn that has undergone a nixtamalization process) is known to comprise antioxidants including beta-carotene (p. 4177/Abstract, p. 4181-4183/Discussion).
Regarding claims 9 and 17, Proulx et al. disclose all of the claim limitations as set forth above. Proulx et al. does not disclose animal products in the tortilla (see p. 1519/Tortilla Preparation).
Regarding claims 23 and 24, Proulx et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. disclose leghemoglobin (i.e., heme-containing protein) isolated from soy root nodules, it necessarily follows the leghemoglobin would be in a reduced Fe2+ state.
	Regarding claims 25 and 26, Proulx et al. disclose all of the claim limitations as set forth above.  Proulx et al. does not disclose a pure leghemoglobin (i.e., heme-containing protein) solution.  However, Proulx et al. disclose tortilla dough comprising corn masa harina, water and leghemoglobin resulting in a meat substitute comprising an amount of heme-containing protein in the claimed range.   Therefore, the limitations of claims 25 and 26 are satisfied.

Claims 18-21, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilworth (“[74] Leghemoglobins”, Methods in Enzymology, Volume 69 (1980), pp. 812-823).
Regarding claims 18-21, Dilworth disclose a solution comprising (a) leghemoglobin isolated from soybean root nodule; and (b) sodium acetate buffer (p. 815-816/Isolation – where the column is eluted with sodium acetate buffer).	.  
Given Dilworth discloses a solution comprising leghemoglobin, inherently the solution would be capable of imparting meat flavor and/or aroma to a consumable and/or transition a consumable comprising the leghemoglobin from a red color to a brown color when the consumable is cooked.
While Dilworth discloses a heme-containing protein isolated from soybean root nodule, the reference is silent with respect to a recombinant heme-containing protein isolated from a genetically modified yeast organism.
The fact that the heme-containing protein is recombinant and obtained from a genetically modified yeast organism but instead obtained from soybean root does not change the end product.  The claimed solution is considered the same or obvious from solution disclosed by Dilworth.
	Given Dilworth disclose purified preparation of leghemoglobin (i.e., heme-containing protein), it follows the preparation would greater than 75% pure.  
	Regarding claims 27 and 28, Dilworth disclose all of the claim limitations as set forth above.  Dilworth is silent with respect to a solution comprising more than 50 g/L or the isolated recombinant heme-containing protein.
	However, one of ordinary skill in the art at the time of the invention would have found it obvious to have made the solutions of isolated leghemoglobin taught by Dilworth any desired concentration by either concentration or diluting the eluded protein preparations.
Response to Arguments
Applicants’ arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
Dilworth –
	Applicants argue “Dilworth does not disclose or suggest a solution comprising a recombinant heme-containing protein.”  
The fact that the heme-containing protein is recombinant and obtained from a genetically modified yeast organism but instead obtained from soybean root does not change the end product.  The claimed solution is considered the same or obvious from solution disclosed by Dilworth.
Applicants submit “Dilworth does not teach or suggest a solution comprising the isolated recombinant heme-containing protein is greater than 75% pure.”  
It is the Examiner’s position, given Dilworth et al. disclose an isolated and purified isolated heme-containing protein preparation, the preparation would necessarily exhibit the claimed purity.
Proulx et al.-
	Applicants submit “Proulx does not teach or suggest a solution comprising a heme-containing protein is greater than 75% pure.”  
	See the rejection under 35 U.S.C. 103(a) set forth above.  Here, Proulx et al. disclose a leghemoglobin preparation having 73% purity (p. 1520/Results and Discussion).  Given that there is only a “slight” difference between the purity disclosed by Proulx et al. and the purity disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the purity of the heme-containing protein, it therefore would have been obvious to one of ordinary skill in the art that the purity of heme-containing protein disclosed in the present claims is but an obvious variant of the purity disclosed in Proulx et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Applicants submit “Proulx et al. clearly states that there is no benefit to use solutions of leghemoglobin of about 54% purity, such as a 73% pure solution.”  Applicants explain “Proulx did not use higher purity solutions to fortify the tortillas at least because of the high cost and extensive preparation” and “Proulx teaches that color change of the tortillas is undesirable.”  
	While Proulx et al. disclose that leghemoglobin preparations having 54% and 73% purity are similar in bioavailability, the reference does not teach away from the possibility of using the purest preparation.  In fact, Proulx et al. disclose that because of the high purity (i.e., 73% purity) a lesser amount can be used and acceptability issues can be avoided (p. 1521/Results and Discussion).  
	Proulx et al. does not suggest leghemoglobin will impart an undesirable color change, rather Proulx et al. disclose ferrous sulfate is not practical for maize foods fortification because of the adverse organoleptic effects case by FeSO4 catalyzed lipid peroxidation and changes in color of the food itself (p. 1521/Results and Discussion).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759